Exhibit 12.1 Deluxe Corporation Computation of Ratio of Earnings to Fixed Charges Six Months Ended Year Ended December 31, June 30, Earnings: Income from continuing operations beforeincome taxes $ Interest expense (excluding capitalized interest)(1) Portion of rent expense under long-term operating leases representative of an interest factor Total earnings $ Fixed charges: Interest expense (including capitalized interest)(1) $ Portion of rent expense under long-term operatingleases representative of an interest factor Total fixed charges $ Ratio of earnings to fixed charges (1)Does not include interest expense related to uncertain tax positions.
